Felton, C. J.,
dissenting. Under the facts of this case the exercising of the horse was a farm operation even if the horse was sometimes used to cruise timber. The owner of the horse operated two businesses, one farm and one sawmill. The claimant was paidfn a lump sum for all work at both places which amounts to his being paid separately for his work at each place. The fact that the horse was used in cruising did not make exercising the horse •& sawmill operation. If a farm hand who never went near a sawmill had been exercising the horse he would not have been engaged in sawmill business. If the employer here had operated a garage and a sawmill hand spent half of his time working in the-garage and half at the sawmill and had repaired the employer’s truck at the garage in garage hours of employment for the owner’s general use, the repairman would not have been engaged in sawmill business simply because the employer intended to cruise timber in the truck the next day. The fact that the employee exercised the horse in normal sawmill work hours does not alter'the case because he could have been put to work on farm operations at any time the employer saw fit. I think the court erred in reversing the award.